203 P.3d 300 (2009)
226 Or. App. 271
STATE of Oregon, Plaintiff-Respondent,
v.
Joseph Dale JOHNS, Defendant-Appellant.
060733995, A135593.
Court of Appeals of Oregon.
Submitted January 30, 2009.
Decided February 25, 2009.
Peter Gartlan, Chief Defender, and Stephanie Hortsch, Deputy Public Defender, Legal Services Division, Office of Public Defense Services, filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Karla H. Ferrall, Assistant Attorney General, filed the brief for respondent.
Before ARMSTRONG, Presiding Judge, and BREWER, Chief Judge, and CARSON, Senior Judge.
PER CURIAM.
Affirmed. State v. Jones, 223 Or.App. 611, 196 P.3d 97 (2008).